Name: Commission Regulation (EEC) No 3696/85 of 23 December 1985 fixing the reference prices for fishery products for the 1986 fishing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 28 . 12. 85 Official Journal of the European Communities No L 351 /45 COMMISSION REGULATION (EEC) No 3696/85 of 23 December 1985 fixing the reference prices for fishery products for the 1986 fishing year recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, because of the volume and the conditions of importation of certain products, it is not necessary to fix immediately a reference price for these products ; Whereas . the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), and in particular the first subparagraph of Article 21 (6) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cate ­ gory, for the products specified in Annexes I , II , III , IV (B) and V to that Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A) and (D) thereto must be equal to the withdrawal price fixed in accordance with Article 12(1 ) thereof ; Whereas the withdrawal prices for the 1986 fishing year for the fishery products specified in Annex I (A) and (D) to Regulation (EEC) No 3796/81 were fixed by Commis ­ sion Regulation (EEC) No 3693/85 (3) ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16(1 ) thereof may be taken , and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3603/85 (4) ; Whereas the reference prices for the tuna specified in Annex III to Regulation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1985 fishing year for the products specified in Annexes I, II , III , IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 340, 28 . 12. 1984, p. 1 . (3) See page 35 of this Official Journal . 4) OJ No L 344, 21 . 12. 1985, p. 3 . No L 354/46 Official Journal of the European Communities 28 . 12. 85 ANNEX 1 . Reference prices for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Fresh or chilled products Reference prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herring 1 0 0 236 236 03.01 B I a) 1 aa) and 2 0 0 222 222 03.01 B I a) 2 aa) 3 0 0 139 139 Sardines 03.01 B I d) 1 (a) from the Atlantic 1 2 3 4 0 0 0 0 0 0 0 0 251 251 388 251 160 160 160 160 1 0 0 215 137 (b) from the Mediterra ­ nean 2 3 0 0 0 0 215 332 137 137 4 0 0 215 137 Dogfish 1 517 379 489 344 (Squalus acanthias) 2 441 310 413 276 ex 03.01 B I e) 1 aa) 3 241 172 207 138 Dogfish 1 521 391 488 326 (Scyliorhinus spp) 2 521 391 456 326 ex 03.01 B I e) 1 aa) 3 358 260 293 163 Redfish 1 0 0 692 692 03.01 B I f) 1 2 0 0 692 692 ' \ 3 0 0 584 584 Cod 1 852 804 615 473 (Gadus morrhua) 2 852 804 615 473 ex 03.01 B I h) 1 3 804 662 473 379 4 644 445 369 265 5 454 265 274 180 Saithe 1 463 463 360 360 03.01 B I ij ) 1 2 463 463 360 360 3 458 458 355 355 I 4 370 267 195 144 Haddock 1 625 556 486 417 03.01 B I k) 1 2 625 556 486 417 3 535 451 375 257 4 493 403 368 257 Whiting 1 506 475 380 253 03.01 B I 1) 1 2 506 475 380 253 3 481 386 348 146 4 348 . 234 253 146 Ling 1 613 469 505 361 03.01 B I m) 1 2 599 455 491 346 L 3 541 397 433 289 Mackerel 1 0 0 204 204 (Scomber scombrus) 2 0 0 204 180 ex 03.01 B I o) 1 aa) and 3 0 0 204 168 ex 03.01 B I o) 2 aa) (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 28 . 12. 85 Official Journal of the European Communities No L 354/47 Fresh or chilled products Reference prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Anchovies 1 0 0 344 221 03.01 B I p) 1 2 0 0 418 221 3 0 0 344 221 4 0 0 142 142 Plaice 1 572 540 312 312 03.01 B Iq) 1 2 572 540 312 312  1 January to 3 540 509 312 312 30 April 1986 4 413 381 292 292 1 781 737 425 425  1 May to 2 781 737 425 425 31 December 1986 3 737 694 425 425 \ 4 564 520 399 399 Hake 1 2 275 2 139 1 797 1 661 (Merluccius merluccius) 2 1 934 1 820 1 502 1 388 ex 03.01 B 1 1) 1 3 1 934 1 820 1 502 1 388 4 1 661 1 547 1 320 1 092 5 1 593 1 479 1 274 1 047 Simply boiled in water Size (') Reference prices (ECU/tonne) A (') B (&lt;) Shrimps of the genus 1 895 757 Crangon crangon 2 413 413 ex 03.03 A IV b) 1 IIIl I (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CCT heading No Description \ Reference prices (ECU/tonne) A. Frozen products falling within CCT heading No 03.01 : 03.01 B I d) 2 Sardines (Sardina pilchardus) 331 03.01 Bis) 2 Sea bream of the species Dentex dentex and Pagellus spp 1 062 B. Frozen products falling within CCT heading No 03.03 : 03.03 B IV a) 1 aa) Squid (Loligo spp):  Loligo vulgaris : not cleaned cleaned 2 123 2 548  Loligo pealei : not cleaned cleaned 1 274 1 486  Other species : not cleaned cleaned 1 168 1 380 03.03 B IV a) 1 bb) Squid (Todarodes sagittatus): not cleaned cleaned 978 1 174 03.03 B IV a) 1 cc) Squid (Illex spp):  Illex illecebrosus : not cleaned cleaned 1 028 1 234  Other species : not cleaned cleaned 1 028 1 234 03.03 B IV a) 2 Cuttle-fish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti 1 355 03.03 B IV a) 3 Octopus 1 040 No L 354/48 Official Journal of the European Communities 28 . 12. 85 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna, fresh, chilled or frozen, for the industrial manufacture of products falling within heading No 16.04  subheading 03.01 B I c) 1 Reference prices (ECU/tonne) Product Whole . Gilled and gutted Other A. Yellowfin tuna (Thunnus albacares): I 1 . weighing more than 10 kg each (') 731 833 906 2. weighing not more than 10 kg each (') 665 758 825 B. Albacore (Thunnus alalunga): \ ' 1 . weighing more than 10 kg each (') 833 949 1 033 2. weighing not more than 10 kg each (') 1 060 1 208 1 314 C. Other species 468 534 580 (') Reference to weight applies to whole products . 4. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within subheadings 03.01 B I , B II and 16.04 GI Species Presentation Reference prices(ECU/tonne) 1 . Redfish Whole fish :  With or without head 745  Other 1 112 Fillets :  With bones (standard) 1 484  Boneless 1 745  Blocks in immediate packing weighing not more than 4 kg 1 940 Minced blocks 922 2. Cod Whole fish :  With or without head 874  Other 1 319 l Fillets :  Industrial blocks, with bones (standard) 1 922  Industrial blocks, boneless 2 197  Individual fillets, with skin 2 042 I  Individual fillets, skinless 2 378  Blocks in immediate packing weighing not more than 4 kg 2 463 Minced blocks 1 002 3 . Saithe Whole fish :  With or without head 571  Other 844 Fillets :  Industrial blocks, with bones (standard) 1 176  Industrial blocks, boneless 1 282  Individual fillets, with skin 1 201  Individual fillets, skinless 1 330  Blocks in immediate packing weighing not more than 4 kg 1 427 Minced blocks 654 28 . 12. 85 Official Journal of the European Communities No L 354/49 Species Presentation Reference prices (ECU/tonne) 4. Haddock Whole fish : I  With or without head 727  Other 1 004 Fillets :  Industrial blocks, with bones (standard) 1 738  Industrial blocks, boneless 2 194  Individual fillets, with skin 1 989  Individual fillets, skinless 2 259 \  Blocks in immediate packing weighing not more than 4 kg 2 340 Minced blocks 800 5 . Mackerel Whole fish :  With head 326  Headless 362  Sides 482 Fillets 608 6 . Hake Whole fish :  With or without head 674  Other 1 028 Fillets :  Industrial blocks, with bones (standard) 1 030  Industrial blocks, boneless 1 212 1  Individual fillets, with skin 1 069  Individual fillets, skinless 1 269  Blocks in immediate packing weighing not more than 4 kg 1 340 Minced blocks 787